DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a gatherer arranged to gather the plurality of aerosol-generating material strands together to form an aerosol-generating material rod” in claim 23.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure is a funnel or a stuffer jet (Specification page 26, lines 14-22).
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 7, 8, 11-14, 18, 19, 23, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Pryor et al. (US 4889143) in view of Braunshteyn et al. (US 2007/0074734).
Claim 1. Pryor et al. discloses a method of manufacturing cigarette rods by shredding strips of sheet-like reconstituted tobacco material (aerosol-generating material) into a plurality of strands of a desired width (Column 5; line 57 – Column 6, line 24; Figure 1). The plurality of strands pass from the shredding means and extend therefrom so as to be capable of being introduced into rod-forming unit 18 (Column 6, lines 43-45; Figure 1). The plurality of strands are directed into gathering means 68 of the rod-forming unit 18. The gathering means provides for the gathering, conversion or formation of the plurality of strands into a cylindrical (i.e., rod-like) shape whereby the various continuously extending strands are aligned substantially with the longitudinal axis of the cylinder so formed (Column 6, line 61 – Column 7, line 2; Figure 1). The various strands are received into the rod-forming unit and compressed into the form of a cylindrical composite. The cylindrical composite is fed into wrapping mechanism 72. The wrapping mechanism provides a strip of wrapping material 80 to the outer surface of the cylindrical composite of strands in order to produce continuous wrapped rod 20 (Column 7, lines 3-15; Figure 1). The continuous wrapped rod passes from the sealing means and is subdivided (e.g., severed) at regular intervals at the desired, predetermined length using cutting means 22 such as a rotary cutter, a highly sharpened knife, or the like (Column 7, lines 64-68; Figure 1) to produce rods 90 each having a substantially cylindrical shape (Column 8, lines 7-8; Figure 2).
Pryor et al. does not explicitly disclose that the cigarette rods are for use in a heat-not-burn device.
Braunshteyn et al. discloses a smokeless lighter (heat-not-burn device) including a heater sized to accommodate a smokable article such as a cigarette such that a portion of the cigarette protrudes from the lighter. The heater maintains the temperature in an internal chamber in the range of 160 to 200° C. so as to be below the ignition temperature for tobacco (Abstract). The lighter 20 may have a generally cylindrical external configuration and is designed to function with a conventional smoking article such as a conventional cigarette 22, or a conventional cigar, or a conventional cigarillo, or the like. The conventional cigarette 22 typically includes a rod 24 comprising a rod of tobacco cut filler encased in a paper wrapper. Depending upon the particular cigarette 22, a filter end 26 may also be part of the cigarette ([0011]).
Braunshteyn et al. teaches that heating a cigarette at a temperature within the range of about 160° C. to about 200° C releases volatiles from tobacco to provide the experience of smoking without producing visible smoke. Thus, the lighter operates without combustion of tobacco and/or paper cigarette wrapper material. Coincidentally, most of the pyrolytic and pyrosynthetic processes are avoided that otherwise occur when a conventional cigarette is smoked in a conventional manner ([0020]). It would have been obvious to one of ordinary skill in the art to use the cigarette of Pryor et al. in a heat-not-burn device such as the smokeless lighter of Braunshteyn et al. in order to avoid the pyrolytic and pyrosynthetic processes involved in smoking cigarettes in a conventional manner and the smoke byproducts generated therewith.
Claim 2. Modified Pryor et al. discloses that the gathering means provides for the gathering, conversion or formation of the plurality of strands into a cylindrical (i.e., rod-like) shape whereby the various continuously extending strands are aligned substantially with the longitudinal axis of the cylinder so formed (Pryor Column 6, line 61 – Column 7, line 2; Column 11, lines 62-66).
Claim 4. Modified Pryor et al. discloses that sheet-like material 8 and 9 is a tobacco-containing sheet-like material such as reconstituted tobacco (Pryor Column 4, lines 1-3).
Claim 7. Modified Pryor et al. discloses the process according to claim 1 wherein the thickness of the aerosol-generating material sheet is selected to provide a suitable strength during the processing stages thereof, and ultimately to provide a rod capable of exhibiting the desired properties (Pryor Column 4, lines 28-39). While Pryor et al. contemplates the thickness of the aerosol-generating material sheet, it does not explicitly disclose wherein the sheet of aerosol-generating material has a substantially constant mass per unit length (density). However, it would have been obvious to one of ordinary skill in the art before the effective filing date that the sheet of aerosol-generating material have a substantially constant density so that the strands cut from the sheet and the rod formed from the strands have a substantially constant density and produce cigarette rods having consistent and predictable properties. 
Claim 8. Modified Pryor et al. discloses that the source of sheet-like material includes rotatable bobbins 30 and 31, or other such means capable of providing long strips of sheet-like material (Pryor Column 5, lines 35-38; Figure 1).
Claim 11. Modified Pryor et al. discloses that the width of the strand can vary, and is typically dependent upon the manner in which the sheet-like material is shredded to form the strand, the desired properties of the strand, and other such factors. Generally, the width of a typical strand is that width which is obtained by shredding the sheet-like material at from about 25 cuts per inch to about 60 cuts per inch, preferably from about 30 cuts per inch to about 45 cuts per inch (cut spacing). Such strands have widths ranging from about 1/25 inch to about 1/60 inch, preferably from about 1/30 inch to about 1/45 inch (Pryor Column 4, lines 40-63).
Claim 12. Modified Pryor et al. discloses that the strips of sheet-like material are removed from the rolls and fed through shredding means 12 such that the strips are shredded to form a plurality of continuously extending strands 15 of the desired width. A suitable shredding means includes two rotatable shredding rollers or cutter assemblies 43 and 44. Each shredding roller has a plurality of coaxial, spaced apart, circular cutter disks or cutting wheels 47 and 48. The cutter disks of each shredding roller are positioned so as to enter the gap between the spaced apart cutter disks of the opposing shredding roller. The shredding rollers are rotated in opposite directions such that the overlapping cutter disks collectively act to cut the sheet-like material fed into the nip of the shredding rollers into a plurality of strands 15. The plurality of strands pass from the shredding means and extend therefrom so as to be capable of being introduced into rod-forming means or unit 18 (Pryor Column 5, line 57 – Column 6, line 65; Figure 1).
Claims 13 and 14. Modified Pryor et al. discloses that the plurality of strands are directed into gathering means 68 of the rod-forming unit 18. The gathering means can have a tongue and horn configuration, a gathering funnel configuration, a stuffer or transport jet configuration, or the like. The gathering means provides for the gathering, conversion or formation of the plurality of strands into a cylindrical (i.e., rod-like) shape whereby the various continuously extending strands are aligned substantially with the longitudinal axis of the cylinder so formed (Pryor Column 6, line 61 – Column 7, line 2; Figure 1).
Claim 18. Modified Pryor et al. discloses that the strands have widths ranging from about 1/25 inch to about 1/60 inch, preferably from about 1/30 inch (1/30 inch = 0.85mm) to about 1/45 inch (1/45 inch = 0.56 mm) (Pryor Column 4, lines 40-63).
Claim 19. Modified Pryor et al. discloses that the cylindrical composite is fed into wrapping mechanism 72 which includes endless garniture conveyer belt 75. The garniture conveyer belt is constructed from woven material, a woven web, or the like. The garniture conveyer belt is continuously and longitudinally advanced using advancing mechanism 78 such as a cooperating drum so as to transport the cylindrical composite through wrapping mechanism 72. The wrapping mechanism provides a strip of wrapping material 80 to the outer surface of the cylindrical composite of strands in order to produce continuous wrapped rod 20 (Pryor Column 7, lines 3-15; Figure 1). The strip of wrapping material is provided from rotatable bobbin 82. The wrapping material can be a variety of materials including conventional cigarette paper, air permeable (i.e., porous) paper plug wrap, air impermeable (i.e., nonporous) paper plug wrap, sheet-like tobacco containing material, and the like (Pryor Column 7, lines 41-46).
Claim 23. Pryor et al. discloses a rod-making apparatus 2 including source 5 of sheet-like material 8 and 9, shredding means 12 for providing a plurality of generally aligned continuous strands 15, and rod-forming means 18 (Column 5, lines 21-24; Figure 1). Sheet-like material 8 and 9 is a tobacco-containing sheet-like material such as reconstituted tobacco (aerosol-generating material) (Column 4, lines 1-3). Strips of the sheet-like material are removed from the rolls and fed through shredding means 12 such that the strips are shredded to form a plurality of continuously extending strands 15 of the desired width. A suitable shredding means includes two rotatable shredding rollers or cutter assemblies 43 and 44 (first cutter) (Column 5, lines 57-65; Figure 1). The plurality of strands are directed into gathering means 68 (gatherer) of the rod-forming unit 18. The gathering means can have a tongue and horn configuration, a gathering funnel configuration, a stuffer or transport jet configuration, or the like. The gathering means provides for the gathering, conversion or formation of the plurality of strands into a cylindrical (i.e., rod-like) shape whereby the various continuously extending strands are aligned substantially with the longitudinal axis of the cylinder so formed (Column 6, line 61 – Column 7, line 2; Figure 1). The cylindrical composite is fed into wrapping mechanism 72 which provides a strip of wrapping material 80 to the outer surface of the cylindrical composite of strands in order to produce continuous wrapped rod 20 (Column 7, lines 3-15; Figure 1). The continuous wrapped rod passes from the sealing means and is subdivided (e.g., severed) at regular intervals at the desired, predetermined length using cutting means 22 (second cutter) such as a rotary cutter, a highly sharpened knife, or the like (Column 7, lines 64-68; Figure 1).
Pryor et al. does not explicitly disclose that the cigarette rods are for use in a heat-not-burn device.
Braunshteyn et al. discloses a smokeless lighter (heat-not-burn device) including a heater sized to accommodate a smokable article such as a cigarette such that a portion of the cigarette protrudes from the lighter. The heater maintains the temperature in an internal chamber in the range of 160 to 200° C. so as to be below the ignition temperature for tobacco (Abstract). The lighter 20 may have a generally cylindrical external configuration and is designed to function with a conventional smoking article such as a conventional cigarette 22, or a conventional cigar, or a conventional cigarillo, or the like. The conventional cigarette 22 typically includes a rod 24 comprising a rod of tobacco cut filler encased in a paper wrapper. Depending upon the particular cigarette 22, a filter end 26 may also be part of the cigarette ([0011]).
Braunshteyn et al. teaches that heating a cigarette at a temperature within the range of about 160° C. to about 200° C releases volatiles from tobacco to provide the experience of smoking without producing visible smoke. Thus, the lighter operates without combustion of tobacco and/or paper cigarette wrapper material. Coincidentally, most of the pyrolytic and pyrosynthetic processes are avoided that otherwise occur when a conventional cigarette is smoked in a conventional manner ([0020]). It would have been obvious to one of ordinary skill in the art to use the cigarette of Pryor et al. in a heat-not-burn device such as the smokeless lighter of Braunshteyn et al. in order to avoid the pyrolytic and pyrosynthetic processes involved in smoking cigarettes in a conventional manner and the smoke byproducts generated therewith.

Claim 39. Pryor et al. discloses a rod 90 including a plurality of longitudinally extending strands 91 which are provided from sheet-like material (Figure 2; Column 8, lines 7-11). The sheet-like material is a tobacco-containing sheet-like material such as reconstituted tobacco (aerosol-generating material) (Column 4, lines 1-3). The strands 91 extend generally along the longitude of the rod. The strands are contained in a wrapping material 92 such as cigarette paper wrap or paper plug wrap which is formed in a tubular shape around the strands. The collected rods are suitably employed in the manufacture of cigarette rods (Figure 2; Column 8, lines 7-18).
Pryor et al. does not explicitly disclose that the cigarette rods are for use in a heat-not-burn device.
Braunshteyn et al. discloses a smokeless lighter (heat-not-burn device) including a heater sized to accommodate a smokable article such as a cigarette such that a portion of the cigarette protrudes from the lighter. The heater maintains the temperature in an internal chamber in the range of 160 to 200° C. so as to be below the ignition temperature for tobacco (Abstract). The lighter 20 may have a generally cylindrical external configuration and is designed to function with a conventional smoking article such as a conventional cigarette 22, or a conventional cigar, or a conventional cigarillo, or the like. The conventional cigarette 22 typically includes a rod 24 comprising a rod of tobacco cut filler encased in a paper wrapper. Depending upon the particular cigarette 22, a filter end 26 may also be part of the cigarette ([0011]).
Braunshteyn et al. teaches that heating a cigarette at a temperature within the range of about 160° C. to about 200° C releases volatiles from tobacco to provide the experience of smoking without producing visible smoke. Thus, the lighter operates without combustion of tobacco and/or paper cigarette wrapper material. Coincidentally, most of the pyrolytic and pyrosynthetic processes are avoided that otherwise occur when a conventional cigarette is smoked in a conventional manner ([0020]). It would have been obvious to one of ordinary skill in the art to use the cigarette of Pryor et al. in a heat-not-burn device such as the smokeless lighter of Braunshteyn et al. in order to avoid the pyrolytic and pyrosynthetic processes involved in smoking cigarettes in a conventional manner and the smoke byproducts generated therewith.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pryor et al. (US 4889143) in view of Braunshteyn et al. (US 2007/0074734) and Klipfel et al. (US 2019/0142058).
Claim 6. Modified Pryor et al. discloses the process according to claim 1 but does not explicitly disclose wherein the sheet of aerosol-generating material comprises glycerol.
Klipfel et al. discloses a method for preparing a cast sheet of homogenized tobacco material from a homogenized slurry (Abstract) wherein the method comprises adding an aerosol-former to the slurry. Suitable aerosol-formers for inclusion in slurry for webs of homogenized tobacco material are known in the art and include glycerol ([0043]).
Klipfel et al. discloses that for homogenized tobacco material intended for use in electrically-operated aerosol-generating system having a heating element, the aerosol former may preferably be glycerol ([0044]). It would have been obvious to one of ordinary skill in the art before the effective filing date to include glycerol in the sheet of aerosol-generating material of Pryor et al. where the resulting tobacco rod is intended to be adapted for use in an electrically-operated aerosol-generating system.



Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pryor et al. (US 4889143) in view of Braunshteyn et al. (US 2007/0074734) and Ibrahim (US 2018/0360099).
Claim 9. Modified Pryor et al. discloses the process according to claim 8 wherein the width of the strip of sheet-like material can vary and typically is a width capable of being shredded to form at least a portion of the strands which are further employed in providing the rod. The total width of the strip employed in providing strands for the formation of a desired rod can depend upon factors such as the thickness of the sheet-like material, the number of strands desired, the nature or character of the strands produced (i.e., straightened or elongated versus crimped or wavy), the surface character of the material (i.e., a fibrous surface character versus a smooth surface), the porosity of the material, and other such factors. For example, a rod having 320 strands each 1/32 inch in width and produced from sheet-like material can be provided either from a roll of sheet-like material having a width of 10 inches or from 2 rolls of sheet-like material each having a width of 5 inches. For most applications of this invention, sheet-like material providing a total width of from about 7 inches to about 15 inches, preferably from about 8 inches to about 12 inches, can be employed (Pryor Column 4, line 64 – Column 5, line 20). Modified Pryor et al. does not explicitly disclose providing a mother reel of the aerosol-generating material sheet and slitting the mother reel to produce the bobbin.
Ibrahim discloses a reconstituted tobacco sheet which is wound into a roll and then slit into bobbins ([0047]-[0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date that the sheet-like material of Pryor et al. may first be supplied in a larger roll which is then slit into bobbins, a practice that is known in the art as evidenced by Ibrahim, in order to provide the sheet-like material in a width which is suitable for the process disclosed by Pryor et al.
Claim 10. Modified Pryor et al. in view of Ibrahim discloses the process of claim 9 comprising slitting a mother roll of reconstituted tobacco sheet into a bobbin, but does not explicitly disclose selecting a mass per unit length for the aerosol-generating material rod segments, and determining a bobbin width based on a mass per unit area of the sheet of aerosol-generating material.
Pryor et al. discloses that the resulting tobacco rod typically has sizes range in length from about 55 mm to about 85 mm, and from about 20 mm to about 26 mm in circumference. A typical rod has a 57 mm length and a 24.85 mm circumference and exhibits a pressure drop of about 40 mm to about 80 mm of water. The pressure drop can be controlled by producing strands having a crimped character and positioning the individual strands in a longitudinally extending manner such that air can flow longitudinally through the rod in the spaces between the strands (Pryor Column 8, lines 17-32). It would have been obvious to one of ordinary skill in the art before the effective filing date that the pressure drop is related to the density (mass per unit length) of the rod wherein the positioning of the strands to have more space between the strands would result in a lower density rod and a higher density rod would have less space between the strands. 
Pryor et al. also discloses that the basis weight (mass per unit area) of suitable reconstituted tobacco materials range from about 30 to about 50, preferably about 40 to about 50 grams per square meter of sheet (Pryor Column 4, lines 1-27). The width of the strip of sheet-like material can vary. The total width of the strip employed in providing strands for the formation of a desired rod can depend upon factors such as the thickness of the sheet-like material, the number of strands desired, the nature or character of the strands produced (i.e., straightened or elongated versus crimped or wavy), the surface character of the material (i.e., a fibrous surface character versus a smooth surface), the porosity of the material, and other such factors. For most applications of this invention, sheet-like material providing a total width of from about 7 inches to about 15 inches, preferably from about 8 inches to about 12 inches, can be employed. Furthermore, for most applications of this invention, typical rods have circumferences which range from about 20 mm to about 26 mm and contain more than about 175 generally longitudinally extending strands (Pryor Column 4, line 64 – Column 5, line 20). It would have been obvious to one of ordinary skill in the art before the effective filing date that the width of the bobbin would be selected based upon a variety of characteristics of the sheet-like material, including the basis weight (mass per unit area), and the number of strands desired to be including in the rod, as taught by Pryor et al. 

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Pryor et al. teaches that strips of sheet-like reconstituted tobacco material are cut into a plurality of strands of a desired width (Column 5; line 57 – Column 6, line 24; Figure 1). The plurality of strands pass from the shredding means and extend therefrom so as to be capable of being introduced into rod-forming unit 18 (Column 6, lines 43-45; Figure 1). Pryor et al. does not teach feeding the sheet through the funnel (without cutting the sheet) to form a rod for a period of time and thereafter feeding the sheet to a cutter to perform the cutting step.

Response to Arguments
Applicant's arguments filed 6/21/22 have been fully considered. Applicants arguments regarding 35 U.S.C. 112(f) are not persuasive. Applicant’s arguments regarding the rejections under 35 U.S.C. 112(b) are persuasive and those rejections are hereby withdrawn.
Regarding Applicant’s argument that the limitation “a gatherer arranged to gather the plurality of aerosol-generating material strands together to form an aerosol-generating material rod” in claim 23 should not be interpreted under 35 U.S.C. 112(f), Examiner disagrees and maintains that the limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Applicant argues that the plain and ordinary meaning of “gatherer” reflect a structural device with a generally understood meaning in the mechanical arts. Examiner argues that the plain and ordinary meaning suggested by Applicant (“something that ‘collects or assembles’ or ‘causes to come together’”) does not necessarily denote structure, as items can be collected, assembled, or caused to come together by hand. The limitation will be interpreted as covering the corresponding structure from the specification, which is a funnel or a stuffer jet (Specification page 26, lines 14-22).
Regarding the rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103, Applicant’s arguments are related to claim amendments addressed in the rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516. The examiner can normally be reached Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A WILL/Examiner, Art Unit 1747                                                                                                                                                                                                        
/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715